DETAILED ACTION
Claims 1-5, 7-12, 14-19, 21-25 are pending.
Assignee: IBM Corp.
Priority: 6/26/2018


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-5, 7-12, 14-19, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 8 and 15 each contain the following limitations that distinguish the claims from the prior art:
“… indicating a minimum retention time in cache for a first plurality of tracks, wherein no minimum retention time is indicated for a second plurality of tracks, wherein the minimum retention time for the first plurality of tracks is provided by a host application, wherein the minimum retention time is a minimum period of time for which the host application prefers to maintain the first plurality of tracks in the cache, wherein the minimum period of time is indicated in a unit of time, and 
A related prior art is Ash et al.(20170052898) where US 2017/0052898 where the linked list having one entry for each track stored in the cache is maintained by the cache management system. The contention is reduced by providing separate least recently used (LRU) lists for the processors to access. The lock contention is avoided by processing the LRU lists to determine timestamp values without obtaining the locks for the LRU lists. However, the present claims distinguish from these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on Mon.-Fri. 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132